Name: Commission Regulation (EC) No 2132/2002 of 29 November 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: production;  regions and regional policy;  trade;  economic policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R2132Commission Regulation (EC) No 2132/2002 of 29 November 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 325 , 30/11/2002 P. 0021 - 0022Commission Regulation (EC) No 2132/2002of 29 November 2002amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91(Poseidom)(1),Whereas:(1) Commission Regulation (EC) No 21/2002(2), as last amended by Regulation (EC) No 2101/2002(3), establishes the supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001(4) and (EC) No 1454/2001(5).(2) In order to ensure the renewal of the breeding-rabbit stock and to keep a good standard of health and genetic level of the breeding stock, it is necessary to increase the number of parent rabbits originally foreseen in the supply balance for Reunion in 2002. Annex I to Regulation (EC) No 21/2002 should therefore be amended accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Part 8 of Annex I to Regulation (EC) No 21/2002 shall be replaced as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 8, 11.1.2002, p. 15.(3) OJ L 324, 29.11.2002, p. 8.(4) OJ L 198, 21.7.2001, p. 26.(5) OJ L 198, 21.7.2001, p. 45.ANNEX"Part 8Eggs, poultry, rabbitsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"